DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 61- 76 are currently pending in the instant application and are subject to the following restriction requirement.
The examiner notes that the most recent claim set filed on 10/26/2018 contains claims 1-60. However, the claim set filed on 07/20/2018 cancelled claims 1-60 and added new claims 61-76. The examiner is interpreting the claim set filed on 07/20/2018 as being directed to the correct set of claims because the claim set filed on 10/26/2018 recites claims that have been cancelled. Pursuant to 37 CFR 1.121 (c)(5) a claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.  Thus, if Applicants wish to reinstate previously presented claims they need to add them as new claims. 

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 61-67, drawn to a nanofiber carrier comprising a water soluble and/or biodegradable polymer and an active agent.
II, claim(s) 68-71, drawn to a method of treating or preventing a disease/condition in a subject, comprising administering the carrier to the subject.
Group III, claim 72, drawn to a water soluble and/or biodegradable polymer solution for preparing the carrier using electrospinning.
Group IV, claims 73-76, drawn to a method of producing an active layer of an oromucosal carrier comprising using the polymer solution in an electrospinning process.  
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IV lack unity of invention because even though the inventions of these groups require the technical feature of the nanofiber carrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vrbata (International Journal of Pharmaceutics 457 (2013) pp. 168-176). Vrbata discloses a polymer solution comprising water soluble polymer (PAA) and cyclodextrin, acetic acid and formic acid. The polymer solution contains 5-30% of an active substance such as naproxex (i.e. NSAID) and sumatriptan. Nanofibrous mats were produced by electrospinning from polymer solutions. (see: Abstract, Materials and methods). As the common technical feature was known in the art at the time of the invention, this cannot be considered a common special technical feature that would otherwise unify the groups. Accordingly, unity of invention is lacking.     

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The active agent comprised in the nanofiber carrier (see for instance claims 61, 65, 66, 67 and 70).
 The disease or medical condition that is treated or prevented (see for instance claim 71).  
Even though these species require the technical feature of the nanofiber carrier, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Vrbata (International Journal of Pharmaceutics 457 (2013) pp. 168-176). As discussed above, Vrbata discloses a polymer solution comprising water soluble polymer (PAA) and cyclodextrin, acetic acid and formic acid. The polymer solution contains 5-30% of an active substance such as naproxex (i.e. NSAID) and sumatriptan. Nanofibrous mats were produced by electrospinning from polymer solutions. (see: Abstract, Materials and methods). As the common technical feature was known in the art at the time of the invention, this cannot be considered a common special technical feature. Accordingly, unity of invention is lacking.     
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 61, 65-67 and 70-71.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S/Examiner, Art Unit 1616                                                                                                                                                                                                        


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616